DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:  
 “…The support 124 may be of a length such that the support 124 is substantially taught when the snap and buttons engage…” in para.[19] needs to be corrected.  A suggested correction is --The support 124 may be of a length such that the support 124 is substantially [[taught]] taut when the snap and buttons engage--. 
“…Although only one ornament and anchor segment, in some embodiments, multiple anchor segments and/or ornaments may be disposed in essentially the same location on the garment…” in para.[20] needs to be corrected.  A suggested correction is --Although only one ornament and anchor segment may be disposed on the garment, in some embodiments, multiple anchor segments and/or ornaments may be disposed in essentially the same location on the garment--. 
Appropriate correction is required. 
Claim Objections
Claim 18 is objected to because of the following informalities:  “wherein the ornament body further comprises a surface opposing a surface facing the garment body, the surface having openings through which scent is emitted if the at least one of the aromatic compound or wherein the crystal further comprises the aromatic compound; and  wherein the ornament body further comprises a surface opposing a surface facing the garment body, the surface having openings through which scent from the aromatic compound is emitted  --. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: These claims include the acronym K2. Each acronym should be spelled out in full. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 8, 9, 10, 12-18, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 in line 3 recites the limitation "the garment”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 in line 3, 4, claim 18 in line 2 recite the limitation "the garment body”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 in line 2 recites the limitation "the sleeve”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the anchor segment comprises K2 buttons disposed on opposing sides of the ornament body” which renders the claim unclear. More specifically, it is unclear as to whether the limitation “the anchor segment comprises K2 buttons disposed on opposing sides of the ornament body” is further limiting the combination/system i.e. combination of “an ornament attached to the anchor segment” or whether it is referring to the individual component i.e. “the anchor segment”. If referencing individual anchor segment component, it is unclear as how the anchor segment includes K2 buttons disposed on opposing sides of complementary coupling structure i.e. the ornament body. If referencing individual anchor segment component, Examiner suggests amending to -- the anchor segment comprises K2 buttons disposed on opposing sides of the anchor segment [[ornament body ]]--.
Claim 10  recites the limitation “the anchor segment comprises separate anchor segment pieces disposed on opposite sides of the ornament body” which renders the claim unclear. More specifically, it is unclear as to whether the limitation “the anchor segment comprises separate anchor segment pieces disposed on opposite sides of the ornament body” is further limiting the combination/system i.e. combination of “an ornament attached to the anchor segment” or whether it is referring to the individual component i.e. “the anchor segment”. If referencing individual anchor segment component, it is unclear as how the anchor segment comprises separate anchor segment pieces disposed on opposite sides of the complementary coupling structure i.e. ornament body. If referencing individual anchor segment component, Examiner suggests amending to -- the anchor segment comprises separate anchor segment pieces disposed on opposite sides of the anchor segment [[ornament body]] --.
Claim 8 in line 2 and claim 18 in line 2 recite “the surface” which renders the claim unclear. More specifically, it is unclear as claim 8 line 2 and claim 18 line 2  “the surface” is 
Claim 4 is  rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, the limitation in claim 1 “the ornament comprising at least one of an aromatic compound, a crystal, a medical loser or a wellness insight technology” is being broadly yet reasonably interpreted as requiring one of an aromatic compound, a crystal, a medical loser or a wellness insight technology i.e. an aromatic compound or  a crystal or a medical loser or a wellness insight technology.  Second, claim 4  recites aromatic compound  and further limits aromatic compound recited in claim 1 in an optional manner.  However, these limitations render the claims indefinite as the claim 1 never positively recites or requires aromatic compound in the first place. Therefore, Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Examiner suggests amending claim 4 to -- wherein [[if]] the ornament comprises the aromatic compound, and wherein the aromatic compound is activated manually while on the garment--.
Claim 8 is  rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, the limitation in claim 1 “the ornament comprising at least one of an aromatic compound, a crystal, a medical loser or a wellness insight technology” is being broadly yet reasonably interpreted as requiring one of an aromatic compound, a crystal, a medical loser or a wellness insight technology i.e. an aromatic compound or  a crystal or a medical loser or a wellness insight technology.  Second, claim 8  recites aromatic compound  wherein the ornament comprises the aromatic compound,  wherein the ornament body comprises a surface opposing a surface facing the garment body, the surface having openings through which scent is emitted 
Claim 12 is  rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, the limitation in claim 1 “the ornament comprising at least one of an aromatic compound, a crystal, a medical loser or a wellness insight technology” is being broadly yet reasonably interpreted as requiring one of an aromatic compound, a crystal, a medical loser or a wellness insight technology i.e. an aromatic compound or  a crystal or a medical loser or a wellness insight technology.  Second, claim 12  recites aromatic compound  and further limits aromatic compound recited in claim 1 in an optional manner.  However, these limitations render the claims indefinite as the claim 1 never positively recites or requires aromatic compound in the first place. Therefore, Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Examiner suggests amending claim 12 to -- wherein [[if]] the ornament comprises the aromatic compound, wherein
Dependent claim 1, 14-18  when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claim 10, 14-18   are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 2 upon which it depends as the claim 3 limitation “wherein the anchor segment is disposed on only one of the shoulder portions” is substantial duplicate of claim 2 lines 3-4 limitation “the anchor segment disposed on one of the shoulder portions”.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teachout; James F. et al. (Pub. No.: US 4975987 A, hereinafter referred to as "Teachout") in view of Duru; Nicolas (Pub. No.: US 20080164339 A1, hereinafter referred to as “Duru”).
As per independent Claim 1, Teachout discloses a garment (Teachout in at least abstract, fig. 1-2, 3A, 5-7, col. 1 lines 5-15, col. 2 lines 24-68, col. 3 lines 1-65, col. 4 lines 1-6, 44-68, col. 5 lines 1-54, 65-69, col. 6 lines 1-59 for example discloses relevant subject-matter. Teachout in at least abstract, fig. 1, 2A, col. 2 lines 24-40, col. 4 lines 44-53, col. 5 lines 19-31, col. 6 lines 17-44 for example discloses a garment. See at least  col. 1 lines 5-9 “an attachment 
a garment body configured to cover at least a portion of a center portion of an individual wearing the garment (Teachout in at least abstract, fig. 2A, col. 5 lines 19-27 for example discloses a garment body 10 configured to cover at least a portion of a center portion of an individual wearing the garment. See at least abstract “An attachment mechanism and system, for the ornamentation of and on articles of clothing (i.e., shirts, blouses, dresses… overalls, jackets, etc.).”; col. 5 lines 19-27 “the placement of the receiving strip 11, with its center section 13, at the breast area of a casual shirt 10. Although this illustration depicts a shirt 10, and the mounting of the receiving strip 11 is demonstrated at the shirt 10 breast area, this invention is wearable on, and applicable to, any article of clothing and any display area the manufacturer or wearer may choose”), 
the garment body comprising a plurality of openings configured to receive different appendages of the individual passing therethrough (Teachout in at least abstract, fig. 2A, col. 5 lines 19-27 for example discloses the garment body comprising a plurality of openings configured to receive different appendages as in fig. 2A of the individual passing therethrough. See at least abstract “An attachment mechanism and system, for the ornamentation of and on articles of clothing (i.e., shirts, blouses, dresses… overalls, jackets, etc.).”; col. 5 lines 19-27 “the placement of the receiving strip 11, with its center section 13, at the breast area of a casual shirt 10. Although this illustration depicts a shirt 10, and the mounting of the receiving strip 11 
an anchor segment attached to the garment body such that the anchor segment lies substantially flat against the garment body on which the anchor segment is disposed (Teachout in at least fig. 1, 2, col. 2 lines 50-59, col. 5 lines 19-40, col. 6 lines 17-31 for example discloses an anchor segment 11 attached to the garment body as in fig. 2A such that the anchor segment lies substantially flat against the garment body on which the anchor segment is disposed ); and
an ornament replaceably attached to the anchor segment (Here, in the absence of any explicit definition of the term “ornament” in the specification or the claim, the term “ornament” is being broadly yet reasonably interpreted as a garment accessory. Teachout in at least fig. 1, col. 2 lines 60-68, col. 3 lines 1-5, 23-34, col. 6 lines 32-44 for example discloses an ornament/accessory 14 replaceably attached to the anchor segment 11. See at least col. 3 lines 29-34 “a transient interlock of the attachment loop which is provided with or at the ornament, and the anchored receiving loop which is pre-mounted on the garment. With this system, a variety of ornaments can be temporarily attached and interchanged between selected articles of clothing”; col. 6 lines 37-44 “the attachment strip is fashioned with self connecting fasteners at its ends (Velcro, buttons, snaps, etc.). The open end of the attachment strip is then looped through the open center portion of the receiving strip and closed, end to end, to itself. This transient interlock allows for temporary attachment and garment to garment interchange of the variety of ornaments.”).
Teachout does not explicitly disclose ornament comprising at least one of an aromatic compound, a crystal, a medical doser or a wellness insight technology.
 garment ornament field of endeavor, however, Duru discloses a garment (Duru in at least abstract, fig. 1-4, [0001], [0008-0015], [0018-0019], [0034], [0036], [0044], [0046], [0051], [0053], [0057-0058], [0067-0068], [0071-0072], [0074-0075], [0086-0088] for example disclose relevant subject-matter. More specifically, Duru in at least fig. 3, [0036], [0044], [0074-0075] for example garment. See at least Duru [0074] “the unit …can be attached to a garment”;[0075] “the housing 110 includes, on its outer surface, attachment means 120 to attach the unit to a garment”) comprising:
a replaceable ornament (Duru in at least fig. 1-4, [0044], [0072], [0074-0075], [0087] for example discloses a replaceable ornament (fig. 1, 3). See at least Duru [0044] “The atomiser unit 100 … includes a housing 110 designed to receive in a removable manner a device 1”; [0072] “The device 1 being detachably mounted in the housing, it can be readily changed in order to place another device in the housing.”; [0074] “the unit …can be attached to a garment, in the manner of a broach…The user can thus readily spray perfume”;[0075] “the housing 110 includes, on its outer surface, attachment means 120 to attach the unit to a garment… the attachment means are in the form of a pin 120 … form of loops of the Velcro.RTM.”);
the ornament comprising at least one of an aromatic compound, a crystal, a medical doser or a wellness insight technology (Here, in the absence of any explicit definition of the term “aromatic” in the specification or the claim, the term “aromatic” is being interpreted as substance having an aroma, fragrant or sweet-scented, odoriferous (see “aromatic. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved October 4 2021 from https://www.thefreedictionary.com/aromatic). Duru in at least fig. 1-4, [0044], [0072], [0087]for example discloses the ornament (fig. 1, 3) comprising at least one of an aromatic compound, a crystal, a medical doser or a wellness insight technology. See at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment ornament as taught by Teachout, with ornament comprising at least one of an aromatic compound, a crystal, a medical doser or a wellness insight technology, as taught by Duru. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that the aromatic compound or a medical doser atomizing unit can be attached to a garment, in the manner of an ornament, so as to be within a user’s hand's reach and the user can thus readily spray perfume whenever he/she wishes according to his/her mood or medicinal needs (Duru, [0072], [0074], [0087]).

As per dependent Claim 2, the combination of Teachout and Duru as a whole further discloses garment wherein: the garment is a shirt (Teachout in fig. 2A and Duru fig. 3), and the garment body comprises shoulder portions of the shirt (Teachout in fig. 2A and Duru fig. 3), the anchor segment disposed on one of the shoulder portions (Teachout in fig. 2A, col. 4 lines 45-

As per dependent Claim 3, the combination of Teachout and Duru as a whole further discloses garment wherein the anchor segment is disposed on only one of the shoulder portions (Teachout in fig. 2A, col. 4 lines 45-50, col. 5 lines 19-27,  col. 6 lines 17-21 for example discloses the anchor segment is disposed on only one of the shoulder portions. Duru in fig. 3, [0075] for example discloses wherein the anchor segment/Velcro attachment element is disposed on only one of the shoulder portions. See at least Teachout col. 5 lines 19-27 “the receiving loop forming element …the placement of the receiving strip 11… at the breast area of a casual shirt 10.”; and Duru [0075] “the housing 110 includes, on its outer surface, attachment means 120 to attach the unit to a garment… attachment means in the form of loops of the Velcro.RTM. type could be used”).

As per dependent Claim 4, the combination of Teachout and Duru as a whole further discloses  garment wherein if the ornament comprises the aromatic compound, the aromatic compound is activated manually while on the garment (Duru in fig. 1, 3, [0067-0068] for example discloses the aromatic compound is activated manually while on the garment via the 
As per dependent Claim 5, the combination of Teachout and Duru as a whole further discloses garment wherein the anchor segment is permanently connected to the garment body (Teachout in fig. 1, 2A, col.2 lines 47-55, col. 4 lines 45-50, col. 5 lines 19-27,  col. 6 lines 17-21 for example discloses the anchor segment 11 is permanently connected to the garment body 10. See at least col.2 lines 47-55 “separate and interlocking units of cloth… One unit is attached to a chosen display area upon the article of clothing or garment. This unit of material is a relatively narrow and elongated strip with its two ends sewn or otherwise attached to the article of clothing”; col. 4 lines 45-50 “An article of clothing generally designated by the numeral 10 has a receiving strip 11 of material forming a receiving loop affixed to it. The receiving strip 11 is sewn or otherwise attached at its two ends 12a and 12b”).

As per dependent Claim 6, the combination of Teachout and Duru as a whole further discloses garment wherein the ornament comprises: 
an ornament body (Teachout in at least fig. 1, 5-7, col. 4 lines 59-60 for example discloses an ornament 14 body), and 
ornament connectors through which the ornament is attached to the anchor segment, the ornament connectors configured to engage with anchor segment connectors on the anchor segment (Teachout in at least fig. 1-2, 3A, 5-7, col. 2 lines 49-68, col. 3 lines 1-5 col. 4 lines 46-68, col. 5 lines 1-23, col. 6 lines 17-40 for example discloses ornament 14 connectors/fasteners such as loops , slots, eyelets, clip device, Velcro, button, snap elements, through which the 
the ornament connectors disposed on opposite sides of the ornament body (Teachout in at least col. 2 lines 64- 68, col.3  lines 1-5, col. 6 liens 32-44 for example  discloses ornament connectors at 17a, 17 b disposed on opposite sides of the ornament 14 body. See at least Teachout col. 2 lines 64- 68, col.3  lines 1-5 “the ornament 14 has an attachment strip 15 … The attachment strip ends 17a and 17b are releasably connected to each other and thus they can close and open to and from each other and form an attachment loop. … the attachment strip ends 17a and 17b are shown to be connected using Velcro material, however, other suitable end 
As per dependent Claim 7, the combination of Teachout and Duru as a whole further discloses garment wherein: the ornament further comprises a support on which the ornament connectors are disposed, and the ornament body comprises loops through which the support passes to attach the ornament body to the support (Teachout in at least abstract, fig. 5-6, col. 2 lines 60-68, col. 3 line 1-22, col. 4 lines 2-10, col. 5 line 65-68, col. 6 lines 1-15, 32-40 for example discloses the ornament 14 further comprises a support 15 on which the ornament connectors/fasteners  (Velcro, buttons, snaps, etc.) are disposed, and the ornament body comprises loops 18/19 through which the support 15 passes to attach the ornament body to the support. See at least abstract “the ornamentation… has an attachment strip … providing the open attachment loop … interlocking the attachment loop to the receiving loop and completing the ornament attachment. Variations include a second receiving loop on the ornament; ornaments with a slotted back; or a third loop, eyelet or clip used to complete the ornament to garment attachment.”).
As per dependent Claim 8, the combination of Teachout and Duru as a whole further discloses garment wherein the ornament body comprises a surface opposing a surface facing the garment body, the surface having openings through which scent is emitted if the ornament comprises the aromatic compound (Teachout in at least [0011-0014], [0019] fig. 5, [0050-0051], [0053] for example discloses the ornament body comprises a surface opposing a surface 

As per dependent Claim 9, the combination of Teachout and Duru as a whole further discloses garment wherein: the anchor segment comprises K2 buttons disposed on opposing sides of the ornament body, the ornament body is attached to a piece of fabric, and the piece of fabric has snaps on opposing sides of the ornament body that attach the ornament to the anchor segment via the K2 buttons (Teachout in at least abstract, col. 3 lines 23-39 discloses detachable transient interlocking of anchor segment 11 and ornament 14 body via complementary loops and fasteners such as Velcro, buttons, snaps etc. (abstract, col. 3 lines 1-5, col. 5 lines 1-7, 48-54, col.6 lines 37-46), in col. 2 line 60, col. 3 lines 35-39, col. 6 lines 45-46 discloses the ornament body is attached to a piece of fabric, in abstract discloses use of interlocking and completing the ornament attachment includes use of second receiving loop on the ornament or a third loop to complete the ornament to garment attachment, in in col. 4 lines 2-6 discloses unrestricted placement of the receiving and attachment loops, and the ability to personally select from the endless variety of adornments and placement of the attachment mechanism to the garment's exterior, which makes recited subject-matter obvious to one of ordinary skill in the art 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  loop fastener type used to interlock the ornament and  anchor segment as taught by Teachout, to be buttons as also disclosed by Teachout. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one known fastener element/loops for another/buttons to obtain predictable results of secure interlocking of  ornament to anchor segment affixed to garment (col. 6 lines 34-44, col. 6 lines 54-55).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number and arrangement of fasteners used to interlock the ornament and  anchor segment as taught by Teachout, in order to derive the specific number and arrangement as recited. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of accommodating secure interlocking of  ornaments of different sizes and shapes to anchor segments affixed to the garment (Teachout, col. 4 lines 2-6, col. 6 lines 54-55).

As per dependent Claim 10, the combination of Teachout and Duru as a whole further discloses garment, wherein: the anchor segment comprises separate anchor segment pieces disposed on opposite sides of the ornament body (Teachout in at least fig. 1, 2, 3A, col. 4 lines 46-49 for example discloses the anchor segment 11 comprises separate anchor segment pieces 12a, 12b disposed on opposite sides of the ornament 14 body. See Teachout col. 4 lines 47-49 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  loop fastener type used to interlock the ornament and  anchor segment as taught by Teachout, to be button/snap as also disclosed by  Teachout. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one known fastener element/loops for another (i.e. button/snap) to obtain predictable results of secure interlocking of  ornament to anchor segment affixed to garment (col. 6 lines 34-44, col. 6 lines 54-55).


As per dependent Claim 11, the combination of Teachout and Duru as a whole further discloses garment wherein the ornament comprises: 
an ornament body comprising a recess therein configured to retain an insert therein (Duru in fig. 1, [0031], [0044] for example discloses an ornament body comprising a recess 111 therein configured to retain an insert 1 therein), and 
a fastening mechanism that permits the ornament body to be opened and closed allowing the insert to be inserted into and removed from the recess (Duru in fig. 1, [0071-0072] for example discloses a fastening mechanism/fixing means that permits the ornament body to be opened and closed allowing the insert 1 to be inserted into and removed from the recess 111. See at least [0071] “To secure the device 1 in the housing 110, the device 1 includes fixing means designed to cooperate with counterpart fixing means provided inside the recess 111”; [0072] “The device 1 being detachably mounted in the housing, it can be readily changed in order to place another device in the housing”).

As per dependent Claim 12, the combination of Teachout and Duru as a whole further discloses garment wherein if the ornament comprises the aromatic compound, the insert comprises the aromatic compound (Duru in fig. 1, 3, [0044-0045], [0072]  for example discloses the insert 1 comprises the aromatic compound. See at least [0044] “The atomiser unit 100 illustrated in FIGS. 1 to 4 includes a housing 110 designed to receive in a removable manner a device 1 for atomising a product containing the product to be atomised, in particular a liquid product. In particular, the product to be atomised is a perfume”; [0072] “The device 1 being detachably mounted in the housing, it can be readily changed in order to place another device in the housing” ).
As per independent Claim 13, Teachout discloses a shirt  (Teachout in at least abstract, fig. 1-2, 3A, 5-7, col. 1 lines 5-15, col. 2 lines 24-68, col. 3 lines 1-65, col. 4 lines 1-6, 44-68, col. 5 lines 1-54, 65-69, col. 6 lines 1-59 for example discloses relevant subject-matter. Teachout in at least abstract, fig. 1, 2A, col. 2 lines 24-40, col. 4 lines 44-53, col. 5 lines 19-31, col. 6 lines 17-44 for example discloses a shirt. See at least  col. 1 lines 5-9 “an attachment mechanism and system used to accessorize, customize and/or personalize articles of clothing”; abstract “An attachment mechanism and system, for the ornamentation of and on articles of clothing (i.e., shirts”; col. 5 lines 20-27 “the placement of the receiving strip 11, with its center section 13, at the breast area of a casual shirt 10. Although this illustration depicts a shirt 10, and the mounting of the receiving strip 11 is demonstrated at the shirt 10 breast area, this invention is wearable on, and applicable to, any article of clothing and any display area the manufacturer or wearer may choose”) comprising: 

an anchor segment permanently attached to at least one of the shoulder portions or sleeves (Teachout in at least fig. 1, 2A, col. 2 lines 47-59, col. 4 lines 45-50, col. 5 lines 19-40, col. 6 lines 17-31 for example discloses an anchor segment 11 permanently attached to at least one of the shoulder portions or sleeves as in fig. 2A. See at least col.2 lines 47-55 “separate and interlocking units of cloth… One unit is attached to a chosen display area upon the article of clothing or garment. This unit of material is a relatively narrow and elongated strip with its two ends sewn or otherwise attached to the article of clothing”; col. 4 lines 45-50 “An article of clothing generally designated by the numeral 10 has a receiving strip 11 of material forming a receiving loop affixed to it. The receiving strip 11 is sewn or otherwise attached at its two ends 12a and 12b”); and 
an ornament replaceably attached to the anchor segment (Here, in the absence of any explicit definition of the term “ornament” in the specification or the claim, the term “ornament” is being broadly yet reasonably interpreted as a garment accessory. Teachout in at least fig. 1, col. 2 lines 60-68, col. 3 lines 1-5, 23-34, col. 6 lines 32-44 for example discloses an ornament/accessory 14 replaceably attached to the anchor segment 11. See at least col. 3 lines 29-34 “a transient interlock of the attachment loop which is provided with or at the ornament, and the anchored receiving loop which is pre-mounted on the garment. With this system, a variety of ornaments can be temporarily attached and interchanged between selected articles of 
Teachout does not explicitly disclose an ornament comprising at least one of an aromatic compound or a crystal.
In an analogous garment ornament field of endeavor, however, Duru discloses a shirt(Duru in at least abstract, fig. 1-4, [0001], [0008-0015], [0018-0019], [0034], [0036], [0044], [0046], [0051], [0053], [0057-0058], [0067-0068], [0071-0072], [0074-0075], [0086-0088] for example disclose relevant subject-matter. More specifically, Duru in at least  fig. 3, [0036], [0044], [0074-0075] for example shirt as in fig. 3. See at least Duru [0074] “the unit …can be attached to a garment”;[0075] “the housing 110 includes, on its outer surface, attachment means 120 to attach the unit to a garment”) comprising;
an ornament comprising at least one of an aromatic compound or a crystal (Here, in the absence of any explicit definition of the term “aromatic” in the specification or the claim, the term “aromatic” is being interpreted as substance having an aroma, fragrant or sweet-scented, odoriferous (see “aromatic. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011). Retrieved October 4 2021 from https://www.thefreedictionary.com/aromatic). Duru in at least fig. 1-4, [0044], [0072] for example discloses the ornament (fig. 1, 3) comprising at least one of an aromatic compound or a crystal. See at least Duru [0044] “The atomiser unit 100 illustrated in FIGS. 1 to 4 includes a housing 110 designed to receive in a removable manner a device 1 for atomising a product 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment ornament as taught by Teachout, with ornament comprising at least one of an aromatic compound or a crystal, as taught by Duru. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that the aromatic compound atomizing unit can be attached to a garment, in the manner of an ornament, so as to be within a user’s hand's reach and the user can thus readily spray perfume whenever he/she wishes according to his/her mood (Duru, [0072], [0074]).

As per dependent Claim 14, the combination of Teachout and Duru as a whole further discloses shirt wherein the ornament comprises: an ornament body( Teachout in at least fig. 1, 5-7, col. 4 lines 59-60 for example discloses an ornament 14 body), and 
ornament connectors through which the ornament is attached to the anchor segment, the ornament connectors configured to engage with anchor segment connectors on the anchor segment (Teachout in at least fig. 1-2, 3A, 5-7, col. 2 lines 49-68, col. 3 lines 1-5 col. 4 lines 46-68, col. 5 lines 1-23, col. 6 lines 17-40 for example discloses ornament 14 connectors/fasteners such as loops , slots, eyelets, clip device, Velcro, button, snap elements, through which the 
the ornament connectors disposed on opposite sides of the ornament body (Teachout in at least col. 2 lines 64- 68, col.3  lines 1-5, col. 6 liens 32-44 for example  discloses ornament connectors at 17a, 17 b disposed on opposite sides of the ornament 14 body. See at least Teachout col. 2 lines 64- 68, col.3 lines 1-5 “the ornament 14 has an attachment strip 15 … The attachment strip ends 17a and 17b are releasably connected to each other and thus they can close and open to and from each other and form an attachment loop. … the attachment strip ends 17a and 17b are shown to be connected using Velcro material, however, other suitable end 
As per dependent Claim 15, the combination of Teachout and Duru as a whole further discloses shirt wherein: the ornament further comprises a support on which the ornament connectors are disposed, and the ornament body comprises loops through which the support passes to attach the ornament body to the support (Teachout in at least abstract, fig. 5-6, col. 2 lines 60-68, col. 3 line 1-22, col. 4 lines 2-10, col. 5 line 65-68, col. 6 lines 1-15, 32-40 for example discloses the ornament 14 further comprises a support 15 on which the ornament connectors/fasteners  (Velcro, buttons, snaps, etc.) are disposed, and the ornament body comprises loops 18/19 through which the support 15 passes to attach the ornament body to the support. See at least abstract “the ornamentation… has an attachment strip … providing the open attachment loop … interlocking the attachment loop to the receiving loop and completing the ornament attachment. Variations include a second receiving loop on the ornament; ornaments with a slotted back; or a third loop, eyelet or clip used to complete the ornament to garment attachment.”).
As per dependent Claim 16, the combination of Teachout and Duru as a whole further discloses shirt wherein: the support comprises a piece of fabric (Teachout in at least col. 2 line 60, col. 3 lines 35-39, col. 6 lines 45-46 discloses support 15 comprises a piece of fabric), 
each anchor segment piece comprises one of a button or snap, and the piece of fabric has another of the button or snap on opposing ends that attach to the anchor segment pieces via the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loop fastener type used to interlock the ornament and anchor segment as taught by Teachout, to be button/snap as also disclosed by Teachout. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one known fastener element/loops for another (i.e. button/snap) to obtain predictable results of secure interlocking of  ornament to anchor segment affixed to shirt fabric (col. 6 lines 34-44, col. 6 lines 54-55).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number and arrangement of fasteners used to interlock the ornament and anchor segment as taught by Teachout, in order to derive the specific number and arrangement as recited. A person of ordinary skill would have been motivated to do 

As per dependent Claim 17, the combination of Teachout and Duru as a whole further discloses shirt wherein the ornament body comprises: a recess therein configured to retain the at least one of the aromatic compound or crystal therein (Duru in fig. 1, 3, [0031], [0044-0045], [0072] for example discloses a recess therein configured to retain the at least one of the aromatic compound in insert 1 therein. See at least [0044] “The atomiser unit 100 illustrated in FIGS. 1 to 4 includes a housing 110 designed to receive in a removable manner a device 1 for atomising a product containing the product to be atomised, in particular a liquid product. In particular, the product to be atomised is a perfume”; [0072] “The device 1 being detachably mounted in the housing, it can be readily changed in order to place another device in the housing”), and 
a fastening mechanism that permits the ornament body to be opened and closed, allowing the at least one of the aromatic compound or crystal to be inserted into and removed from the recess (Duru in fig. 1, [0071-0072] for example discloses a fastening mechanism/fixing means that permits the ornament body to be opened and closed, allowing the at least one of the aromatic compound or crystal 1 to be inserted into and removed from the recess 111. See at least [0071] “To secure the device 1 in the housing 110, the device 1 includes fixing means designed to cooperate with counterpart fixing means provided inside the recess 111”; [0072] “The device 1 being detachably mounted in the housing, it can be readily changed in order to 
As per dependent Claim 18, the combination of Teachout and Duru as a whole further discloses shirt wherein the ornament body further comprises a surface opposing a surface facing the garment body, the surface having openings through which scent is emitted if the at least one of the aromatic compound or crystal comprises the aromatic compound (Teachout in at least [0011-0014], [0019] fig. 5, [0050-0051], [0053] for example discloses the ornament body comprises a surface opposing a surface facing the garment body, the surface  18 having openings. Duru in  at least fig. 1, 3, 4, [0011-0014], [0019] for example discloses the ornament body further comprises a surface opposing a surface facing the garment body, the surface 20 having openings through which scent is emitted if the at least one of the aromatic compound or crystal comprises the aromatic compound. See at least Duru [0011-0014] “a device for atomising a product including… means of atomising the product which include: …a wall permeable to the product through which the product is sprayed”; [0019] “permeable wall can be a membrane perforated by one or more apertures. As a variant, the permeable wall can be a mesh”).
As per independent Claim 19, Teachout discloses a method of fabricating a shirt (Teachout in at least abstract, fig. 1-2, 3A, 5-7, col. 1 lines 5-15, col. 2 lines 24-68, col. 3 lines 1-65, col. 4 lines 1-6, 44-68, col. 5 lines 1-54, 65-69, col. 6 lines 1-59 for example discloses relevant subject-matter. Teachout in at least abstract, fig. 1, 2A, col. 2 lines 24-40, col. 4 lines 44-53, col. 5 lines 19-31, col. 6 lines 17-44 for example discloses a shirt. 

See at least col. 1 lines 5-9 “an attachment mechanism and system used to accessorize, customize and/or personalize articles of clothing”; abstract “An attachment mechanism and system, for the ornamentation of and on articles of clothing (i.e., shirts”; col. 5 lines 20-27 “the placement of the receiving strip 11, with its center section 13, at the breast area of a casual shirt 10. Although this illustration depicts a shirt 10, and the mounting of the receiving strip 11 is demonstrated at the shirt 10 breast area, this invention is wearable on, and applicable to, any article of clothing and any display area the manufacturer or wearer may choose”), the method comprising: 
selecting an ornament (Here, in the absence of any explicit definition of the term “ornament” in the specification or the claim, the term “ornament” is being broadly yet reasonably interpreted as a garment accessory. Teachout in at least fig. 1, 5-7, col. 3 lines 5-35, col. 6 lines 17-45 for example discloses selecting an ornament/accessory 14 . col. 3 lines 5-35 “attaching an ornament to the article of clothing”; col. 6 lines 17-45 “ornament carrying 
attaching the ornament to a shoulder portion of the shirt via anchor segment pieces of an anchor segment (Teachout in at least fig. 1, 2, 3A, col. 3 lines 5-35, col. 6 lines 17-45 for example discloses attaching the ornament/accessory 14  to a shoulder portion of the shirt via anchor segment pieces of an anchor segment. See at least Teachout col. 4 lines 59-61 “ornament 14 to be secured in front of the center section 13 of the receiving strip 11 by attachment strip 15 “; col. 5 lines 32-40 “the receiving strip 11 with the center section 13 providing a loop to receive an ornament attachment strip”; col. 6 lines 37-44 “the attachment strip is fashioned with self connecting fasteners at its ends (Velcro, buttons, snaps, etc.). …transient interlock allows for temporary attachment and garment to garment interchange of the variety of ornaments.”).
Teachout does not explicitly disclose ornament comprising at least one of an aromatic compound or a crystal.
In an analogous garment ornament field of endeavor, however, Duru discloses a method of fabricating a shirt (Duru in at least abstract, fig. 1-4, [0001], [0008-0015], [0018-0019], [0034], [0036], [0044], [0046], [0051], [0053], [0057-0058], [0067-0068], [0071-0072], [0074-0075], [0086-0088] for example disclose relevant subject-matter. More specifically, Duru in at least fig. 3, [0036], [0044], [0074-0075] for example shirt as shown in fig. 3. See at least Duru [0074] “the unit …can be attached to a garment”;[0075] “the housing 110 includes, on its outer surface, attachment means 120 to attach the unit to a garment”) comprising
selecting an ornament comprising at least one of an aromatic compound or a crystal (Here, in the absence of any explicit definition of the term “aromatic” in the specification or the claim, the term “aromatic” is being interpreted as substance having an aroma, fragrant or sweet-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment ornament as taught by Teachout, with ornament comprising at least one of an aromatic compound or a crystal, as taught by Duru. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that the aromatic compound atomizing unit can be attached to a garment, in the manner of an ornament, so as to be within a user’s hand's reach and the user can thus readily spray perfume whenever he/she wishes according to his/her mood (Duru, [0072], [0074]).


As per dependent Claim 20, the combination of Teachout and Duru as a whole further discloses method further comprising: permanently attaching the anchor segment pieces to the sleeve before attaching each anchor segment piece to an opposite side of the ornament (Teachout in fig. 1, 2A, 3A, col.2 lines 47-55, col. 4 lines 45-50, col. 5 lines 19-27,  col. 6 lines 17-21 for example discloses permanently attaching the anchor segment 11 pieces 12a, 12b to the any display area on a shirt which encompasses the recited sleeve before attaching each anchor segment piece to an opposite side of the ornament 14. See at least col.2 lines 47-55 “separate and interlocking units of cloth… One unit is attached to a chosen display area upon the article of clothing or garment. This unit of material is a relatively narrow and elongated strip with its two ends sewn or otherwise attached to the article of clothing”; col. 4 lines 45-50 “An article of clothing generally designated by the numeral 10 has a receiving strip 11 of material forming a receiving loop affixed to it. The receiving strip 11 is sewn or otherwise attached at its two ends 12a and 12b”; col. 5 lines 19-27 “the placement of the receiving strip 11, with its center section 13, at the breast area of a casual shirt 10. Although this illustration depicts a shirt 10, and the mounting of the receiving strip 11 is demonstrated at the shirt 10 breast area, this invention is wearable on, and applicable to, any article of clothing and any display area the manufacturer or wearer may choose”), 
wherein the ornament is attached to a piece of fabric (Teachout in at least  col. 2 line 60, col. 3 lines 35-39, col. 6 lines 45-46 discloses the ornament is attached to a piece of fabric), 
each anchor segment piece comprises one of a button or snap, and the piece of fabric has another of the button or snap on opposing ends that attach to the anchor segment pieces via the one of the button or snap (Teachout in at least abstract, col. 3 lines 23-39 discloses detachable transient interlocking of segmented anchor segment 11 and ornament 14 body via 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loop fastener type used to interlock the ornament and anchor segment as taught by Teachout, to be button/snap as also disclosed by Teachout. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one known fastener element/loops for another (i.e. button/snap) to obtain predictable results of secure interlocking of  ornament to anchor segment affixed to garment (col. 6 lines 34-44, col. 6 lines 54-55).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number and arrangement of fasteners used to interlock the ornament and anchor segment as taught by Teachout, in order to derive the specific number and arrangement as recited. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of accommodating secure .
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20050199741 A1 for disclosing volatile substances such as essential oil, perfume or medicament diffusing shirt apparel from the shoulder region of the shirt similar to that disclosed and claimed. 
US 20200197298 A1 for disclosing aromatherapy wrap apparatus for delivering essential oils for pharmacological and therapeutic effects similar to that disclosed in terms of providing aromatherapy via apparel to that claimed and disclosed.
US 20190048494 A1 for disclosing e-textiles (also known as smart garments, smart clothing, electronic textiles, smart textiles, and smart fabrics), which are fabrics that include digital components (e.g., small computers, microcontrollers, integrated circuits, solar cells, light-emitting diodes, batteries, conductors, resistors, capacitors, transistors, diodes, sensors, actuators, switches, buttons, and other electronics or electronic components) embedded therein, wherein the e-textile illuminate, change color, detect environmental conditions (e.g., sound, vibration, heat, humidity, and pressure), monitor a wearer's body temperature, reduce the wearer's wind resistance during sporting activities, control the wearer's muscle vibration, shield radiation from the wearer, and selectively apply a fluid (e.g., drugs, supplements, moisturizers, and perfumes) on the wearer's skin, for example similar to that disclosed.
US 20180027907 A1 for disclosing an aromatherapy garment used to dispense an aromatherapy substance for the wearer similar to that disclosed and claimed.
US 20170354231 A1 for disclosing a wearable device that includes a device that ejects a fragrance material, a biological sensor, and a computer. The computer transmits biological data to the server, receives a first control signal, and causes the device which can be positioned in a shirt pocket to eject a fragrance material upon receipt of the first control signal similar in terms of fragrance ejection from a shirt shoulder region to that disclosed.
US 20150374055 A1 for disclosing a garment having a detachable ornament includes a rectangular base; an ornament detachably attached to the rectangular base; and an attachment means to attach the rectangular base to the garment similar in terms of interchangeability of the ornament to that claimed and disclosed.
US 20120144556 A1 for disclosing fabric coupled device that has an adjustable scent carrier for adjusting the amount, strength or both of the scent released by the carrier similar to that claimed and disclosed.
US 20090049719 A1 for disclosing attachable and detachable cover for a shirt pocket that uses snaps similar in terms of fasteners used to that claimed and disclosed.
US 20090019619 A1 for disclosing a retail article collar stay that includes a body carrying a fragrance so as to impart a pleasant scent to the collar stay that can be experienced over a period of time  to the user/wearer via a liquid fragrance that is sealed within an interior of the package and in contact with the collar stays so as to impregnate the collar stays with a fragrant smell similar in terms of imparting aromatic scent from the shoulder region towards the user’s sensory organ similar to that disclosed and claimed. 
US 20060122544 A1 for disclosing smart fabric that can include ceramics, shape-memory polymers including materials such as shape memory titanium alloys, mechanically active nanomaterials, materials with proprioception capabilities, piezoelectric, dielectric 
US 20060062408 A1  for disclosing mobile phone including a perfume spraying apparatus similar in terms of spraying aromatic substances to that disclosed especially when the mobile phone is positioned in the shirt pocket.
US 20040096603 A1 for disclosing a fragrant ornament having a fragrance container, which is made of elastic material and has fragrance release pores that completely or approximately hold the aromatic substance inside and generally release fragrance when the shape of the fragrance container is changed similar in terms of incorporating aromatic property into an ornament to that claimed and disclosed.
US 20020062541 A1 for disclosing garment link that uses a perfume stone with laser-perforated capillaries communicating with a cavity from which scent may be released and which serves to draw a perfume liquid into the cavity similar in terms of incorporating aromatic property into an stone ornament to that claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            October 4, 2021